                                                                    Case 3:19-cv-08180-SMB Document 1 Filed 06/17/19 Page 1 of 12




                                                               1   Chad Conelly, SBN 022394
                                                               2   MOLEVER CONELLY PLLC
                                                                   Indian Bend Corporate Centre
                                                               3   8161 E. Indian Bend Road, Suite 103
                                                                   Scottsdale, Arizona 85250
                                                               4
                                                                   Telephone: 480-268-2658
                                                               5   cc@arizonalegal.com
                                                                   Attorneys for Plaintiff
                                                               6

                                                               7                    IN THE UNITED STATES DISTRICT COURT
                                                               8                           FOR THE DISTRICT OF ARIZONA
                                                               9

                                                              10
                                                                    Tony Schwartzkopf,                            Case No.:

                                                              11                         Plaintiff,
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12
                          Indian Bend Corporate Centre




                                                                    v.
                            Scottsdale, Arizona 85250




                                                              13                                                               COMPLAINT
                                                                    The GEO Group, Inc.,
                                                              14

                                                              15                         Defendant.

                                                              16

                                                              17         Plaintiff alleges as follows:
                                                              18                                NATURE OF THE ACTION
                                                              19         1.     Plaintiff Tony Schwartzkopf is seeking judgment, relief and damages
                                                              20   brought under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.
                                                              21   and Title VII of the Civil Rights Act of 1964, as amended by
                                                              22   the Pregnancy Discrimination Act (“PDA”), 42 U.S.C. § 2000e et seq., based upon the
                                                              23   unlawful conduct of his former employer, The GEO Group, Inc., when he worked for
                                                              24   GEO at the Arizona State Prison-Kingman in Kingman, Arizona.
                                                              25         2.     GEO violated the ADA and the PDA by retaliating against Tony
                                                              26   Schwartzkopf based on his wife, Kristin Schwartzkopf’s, protected activity, and Tony
                                                              27   Schwartzkopf’s participation in, or GEO’s perception that he participated in, his wife’s
                                                              28   protected activities and for his opposing of GEO’s unlawful, discriminatory conduct.
                                                                    Case 3:19-cv-08180-SMB Document 1 Filed 06/17/19 Page 2 of 12




                                                               1                        PARTIES, VENUE, AND JURISDICTION
                                                               2          3.     Tony Schwartzkopf is, and at all relevant times was, a resident of Mohave
                                                               3   County, Arizona.
                                                               4          4.     Defendant The GEO Group, Inc. (hereinafter referred to as “GEO”) is a
                                                               5   Florida-based company that does business in Mohave County, Arizona.
                                                               6          5.     During the events at issue in this case, GEO managed the Arizona State
                                                               7   Prison-Kingman in Kingman, Arizona.
                                                               8          6.     The events at issue in this case occurred in Mohave County, Arizona.
                                                               9          7.     This Court has subject matter jurisdiction over this dispute.
                                                              10          8.     This Court has jurisdiction over Plaintiff’s ADA claims under 28 U.S.C. §
                                                              11   1331 and 42 U.S.C. § 12101 et seq. and Plaintiff’s PDA claims under 28 U.S.C. § 1331
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12   and 42 U.S.C. 2000e et seq. (federal question within this Court’s jurisdiction).
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13          9.     This Court has personal jurisdiction over the parties.
                                                              14          10.    Venue in this Court is proper.
                                                              15                                GENERAL ALLEGATIONS
                                                              16          11.    Tony Schwartzkopf worked at the Arizona State Prison-Kingman in
                                                              17   Kingman, Arizona (hereinafter referred to as “the Prison”).
                                                              18          12.    Upon information and belief, effective December 1, 2015, GEO was
                                                              19   awarded a contract to assume management of the Prison.
                                                              20          13.    When GEO took over management of the Prison, Tony Schwartzkopf was
                                                              21   working at the Prison as a Chief of Security.
                                                              22          14.    At the same time, Tony Schwartzkopf’s wife, Kristin Schwartzkopf, was
                                                              23   working at the Prison as the Human Resources Manager.
                                                              24          15.    When GEO took over management of the Prison, GEO offered Ms.
                                                              25   Schwartzkopf the opportunity to stay employed when GEO assumed management of the
                                                              26   Prison as the Human Resources Manager.
                                                              27          16.    When GEO offered Ms. Schwartzkopf the opportunity to stay employed as
                                                              28   the Human Resources Manager when GEO assumed management of the Prison, Ms.

                                                                                                             2
                                                                     Case 3:19-cv-08180-SMB Document 1 Filed 06/17/19 Page 3 of 12




                                                               1   Schwartzkopf accepted the offer and thereafter worked for GEO as the Human
                                                               2   Resources Manager of the Prison.
                                                               3           17.   During the transition period after GEO assumed management of the
                                                               4   Prison, GEO put in place a transition team to handle the transitional tasks including
                                                               5   tasks involving employee files.
                                                               6           18.   During the transition period after GEO assumed management of the
                                                               7   Prison, Ms. Schwartzkopf was not part GEO’s transition team.
                                                               8           19.   During the transition period after GEO assumed management of the
                                                               9   Prison, Ms. Schwartzkopf’s primary duty was to host job fairs.
                                                              10           20.   In May 2016, Ms. Schwartzkopf began reporting to Karen Broadwater,
                                                              11   Human Resources Director - Western Region.
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12           21.   At that time, Ms. Broadwater reported to Alex Londono, VP, Field Human
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13   Resources.
                                                              14           22.   Ms. Broadwater and Mr. Londono did not work at the Prison but would
                                                              15   occasionally visit the Prison during the time Ms. Schwartzkopf worked as the Human
                                                              16   Resources Manager there.
                                                              17           23.   While employed with GEO, Ms. Schwartzkopf informed GEO about her
                                                              18   disability.
                                                              19           24.   While employed with GEO, when Ms. Schwartzkopf was in and out of the
                                                              20   hospital numerous times, Ms. Broadwater called Ms. Schwartzkopf several times to see
                                                              21   how she was doing, and Ms. Schwartzkopf was upfront and honest with Ms. Broadwater
                                                              22   about her condition and disability – she told Ms. Broadwater that she had been diagnosed
                                                              23   with an Anxiety Disorder.
                                                              24           25.   Ms. Broadwater was not the only one at GEO that was aware of Ms.
                                                              25   Schwartzkopf’s disability - others in upper management were aware of it.
                                                              26           26.   While employed with GEO, Ms. Schwartzkopf had a severe anxiety attack
                                                              27   in a department meeting and had to be rushed to the hospital by the Warden’s
                                                              28   Administrative Assistant.

                                                                                                            3
                                                                    Case 3:19-cv-08180-SMB Document 1 Filed 06/17/19 Page 4 of 12




                                                               1          27.    Warden Wrigley sent flowers to Ms. Schwartzkopf at home after her
                                                               2   hospitalization.
                                                               3          28.    In August 2016, Ms. Schwartzkopf was placed on a Performance
                                                               4   Improvement Plan that was not disciplinary in nature.
                                                               5          29.    Ms. Broadwater assured Ms. Schwartzkopf several times that the
                                                               6   Performance Improvement Plan was not disciplinary action, and Ms. Broadwater told
                                                               7   Ms. Schwartzkopf the Performance Improvement Plan was a direct order from the Vice
                                                               8   president at corporate.
                                                               9          30.    After Ms. Schwartzkopf was placed on a Performance Improvement Plan,
                                                              10   Ms. Broadwater had nothing negative to say about Ms. Schwartzkopf; rather, Ms.
                                                              11   Broadwater told Ms. Schwartzkopf the department was looking good and she could tell
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12   Ms. Schwartzkopf was working hard.
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13          31.    Overall, Ms. Broadwater’s communications to Ms. Schwartzkopf were
                                                              14   positive and didn’t concern any improvement needs.
                                                              15          32.    Later in 2016, Ms. Schwartzkopf was taken off the Performance
                                                              16   Improvement Plan.
                                                              17          33.     When she was taken off taken off the Performance Improvement Plan,
                                                              18   Ms. Schwartzkopf was told she was doing a wonderful job.
                                                              19          34.    When she was taken off taken off the Performance Improvement Plan, Ms.
                                                              20   Broadwater and Warden Wrigley told Ms. Schwartzkopf the department had never run
                                                              21   better and that everything was corrected on the Performance Improvement Plan.
                                                              22          35.    On December 12, 2016, Ms. Broadwater sent an email to Ms.
                                                              23   Schwartzkopf stating, “Kristin, this is amazing. Your progress is outstanding! Great job.
                                                              24   You understood what you needed to do, made a plan, and kept at it. Excellent work. You
                                                              25   are appreciated...now that you have a much improved staff, the sky’s the limit! Keep up
                                                              26   the good work, and let me know how I can support you. Karen.”
                                                              27          36.    In or around February 2017, Tony Schwartzkopf was promoted to
                                                              28   Associate Deputy Warden.

                                                                                                            4
                                                                    Case 3:19-cv-08180-SMB Document 1 Filed 06/17/19 Page 5 of 12




                                                               1          37.    On or about March 15, 2017, Ms. Schwartzkopf had a conference call with
                                                               2   Ms. Broadwater and Ms. Lewis during which they told Ms. Schwartzkopf that they were
                                                               3   happy Ms. Schwartzkopf was successful with her audit and her skills, and they were
                                                               4   happy to see what the new year would bring. There was no discussion of any problems
                                                               5   with her performance.
                                                               6          38.    On or about March 22, 2017, Ms. Broadwater met with Ms. Schwartzkopf.
                                                               7          39.    During that meeting, Ms. Broadwater told Ms. Schwartzkopf she was about
                                                               8   to make her day bad - Ms. Broadwater said she knew Ms. Schwartzkopf had been “really
                                                               9   sick” and in the hospital a couple of times and that Ms. Schwartzkopf was dealing with a
                                                              10   lot of stress from that, as well as losing the two HR specialist employees to different
                                                              11   positions at the facility and having to worry about replacing them.
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12          40.    During that meeting, Ms. Broadwater told Ms. Schwartzkopf that Ms.
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13   Schwartzkopf had great potential but that GEO was demoting her down to the position
                                                              14   of HR Specialist so Ms. Schwartzkopf wouldn’t have to worry about running a
                                                              15   department with her medical issues because Ms. Broadwater said the Manager position
                                                              16   Ms. Schwartzkopf had can be very stressful and, with the demotion, Ms. Schwartzkopf
                                                              17   would have time for herself to get well.
                                                              18          41.    During the demotion meeting, Ms. Broadwater expressly told Ms.
                                                              19   Schwartzkopf the reason for GEO’s demotion of Ms. Schwartzkopf’s was due to Ms.
                                                              20   Schwartzkopf’s disability.
                                                              21          42.    Ms. Schwartzkopf was shocked - her medical problems had never impacted
                                                              22   her work other than the few brief times she had to be out for medical reasons and used
                                                              23   her PTO, and Ms. Schwartzkopf had just received a positive performance evaluation and
                                                              24   been praised for her great work by Ms. Broadwater and Sunny Lewis, Regional HR
                                                              25   Manager.
                                                              26          43.    During that meeting, Ms. Schwartzkopf expressed her shock and surprise
                                                              27   about the demotion, reminded Ms. Broadwater about the praise she had received for her
                                                              28   work, and asked about this - Ms. Broadwater hesitated and then said she believed it was

                                                                                                              5
                                                                    Case 3:19-cv-08180-SMB Document 1 Filed 06/17/19 Page 6 of 12




                                                               1   just best for the facility to demote her.
                                                               2          44.    GEO prepared a memo memorializing GEO’s demotion of Ms.
                                                               3   Schwartzkopf.
                                                               4          45.    That memo was substantively false – during the demotion meeting, Ms.
                                                               5   Broadwater expressly told Ms. Schwartzkopf the reason for GEO’s demotion of Ms.
                                                               6   Schwartzkopf’s was due to Ms. Schwartzkopf’s disability. Yet, that information was not
                                                               7   included in the memo.
                                                               8          46.    When Ms. Broadwater gave Ms. Schwartzkopf a copy of the memo at the
                                                               9   end of the demotion meeting, Ms. Broadwater said nothing about any of the purported
                                                              10   performance problems addressed in the memo.
                                                              11          47.    Ms. Schwartzkopf appealed the demotion to GEO.
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12          48.    GEO notified Ms. Schwartzkopf that her concern had been investigated
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13   and GEO was unable to conclude that any GEO policy had been violated with respect to
                                                              14   the demotion.
                                                              15          49.    Ms. Schwartzkopf submitted another appeal shortly thereafter, which GEO
                                                              16   denied.
                                                              17          50.    Ms. Schwartzkopf filed a timely charge of discrimination with the Equal
                                                              18   Employment Opportunity Commission (“EEOC”) on May 22, 2017 (the “First Kristin
                                                              19   Schwartzkopf EEOC Charge”)
                                                              20          51.    GEO learned of the First EEOC Charge sometime before July 11, 2017.
                                                              21          52.    In March 2018, Ms. Schwartzkopf received a negative performance review
                                                              22   that was based on false information.
                                                              23          53.    On or about April 4, 2018, the HR Manager repositioned Ms.
                                                              24   Schwartzkopf’s desk in an unusual way.
                                                              25          54.    Ms. Schwartzkopf felt it was a discriminatory and retaliatory act, so Ms.
                                                              26   Schwartzkopf reported the incident to the Warden.
                                                              27          55.    During Ms. Schwartzkopf’s reporting of it in the Warden’s office, which
                                                              28   the HR Manager could see through the glass, the HR Manager opened the door quickly

                                                                                                               6
                                                                    Case 3:19-cv-08180-SMB Document 1 Filed 06/17/19 Page 7 of 12




                                                               1   which caused Ms. Schwartzkopf to fall into the Warden’ desk, and the HR Manager
                                                               2   yelled at Ms. Schwartzkopf.
                                                               3         56.     Crying and upset, Ms. Schwartzkopf reminded the Warden she was
                                                               4   pregnant (she had told him that previously) and could not be treated that way by the HR
                                                               5   Manager.
                                                               6         57.     The Warden said corporate would investigate the issue.
                                                               7         58.     The Warden told Ms. Schwartzkopf to take the rest of the day off.
                                                               8         59.     The next day, Ms. Schwartzkopf went to the Warden’s office and he told
                                                               9   Ms. Schwartzkopf she was being put in another unit.
                                                              10         60.     After work that day, the HR Director called Ms. Schwartzkopf and said she
                                                              11   was being put on admin leave.
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12         61.     On April 6, 2019, Tony Schwartzkopf received an email from the Director
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13   of Special Investigations for GEO accusing him of using his company-owned cell phone
                                                              14   to photograph a workspace in the HR department, and alleging his actions were
                                                              15   improper.
                                                              16         62.     Tony Schwartzkopf responded the same day explaining the situation and
                                                              17   denying any alleged wrongdoing.
                                                              18         63.     Soon thereafter, GEO put Tony Schwartzkopf on admin leave.
                                                              19         64.     GEO told Tony Schwartzkopf he was being put on admin leave because he
                                                              20   had allegedly taken a photo of Ms. Schwartzkopf’s desk.
                                                              21         65.     On May 16, 2018, the Warden called Ms. Schwartzkopf and terminated her
                                                              22   employment.
                                                              23         66.     The Warden gave her no reason at that time for the termination.
                                                              24         67.     GEO also terminated Tony Schwartzkopf on May 16, 2018.
                                                              25         68.     GEO informed Tony Schwartzkopf he was terminated for, among other
                                                              26   reasons, allegedly taking unauthorized photos in the HR department.
                                                              27         69.     Tony Schwartzkopf filed a timely charge of discrimination with the Equal
                                                              28   Employment Opportunity Commission (“EEOC”) on February 21, 2019.

                                                                                                           7
                                                                     Case 3:19-cv-08180-SMB Document 1 Filed 06/17/19 Page 8 of 12




                                                               1          70.    On March 20, 2019, the EEOC issued a right to sue letter on Tony
                                                               2   Schwartzkopf’s EEOC Charge and he files this Complaint within 90 days of that letter.
                                                               3                  THIRD-PARTY RETALIATION IN VIOLATION OF
                                                               4                      THE AMERICANS WITH DISABILITIES ACT
                                                               5          71.    Tony Schwartzkopf realleges each allegation set forth in this Complaint and
                                                               6   incorporates them here by reference.
                                                               7          72.    The ADA prohibits retaliation against someone so closely related to or
                                                               8   associated with the person exercising his or her statutory rights that it would discourage
                                                               9   that person from pursuing those rights.
                                                              10          73.    Retaliation against a close relative of an individual who opposed
                                                              11   discrimination can be challenged by both the individual who engaged in protected activity
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12   and the relative, where both are employees.
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13          74.    The ADA makes it unlawful for an employer to coerce, intimidate,
                                                              14   threaten, or interfere with an individual exercising rights protected under the ADA.
                                                              15          75.    Ms. Schwartzkopf took protected activity including but not limited to
                                                              16   appealing her demotion, complaining about her demotion, filing the “First Kristin
                                                              17   Schwartzkopf EEOC Charge”, and reporting the discriminatory and retaliatory act of her
                                                              18   desk being moved and that she believed she was being discriminated and retaliated
                                                              19   against due to her disability.
                                                              20          76.    Tony and Kristin Schwartzkopf are married, and both worked at GEO
                                                              21   when Ms. Schwartzkopf engaged in protected activity.
                                                              22          77.    Because of Ms. Schwartzkopf’s protected activity, GEO took negative
                                                              23   employment actions against Tony Schwartzkopf including putting him on admin leave
                                                              24   and terminating him.
                                                              25          78.    Also, GEO perceived that Tony Schwartzkopf was engaged in protected
                                                              26   activity by allegedly taking a photo of his wife’s desk after she alleged it was moved and
                                                              27   that such conduct was discriminatory and retaliatory.
                                                              28

                                                                                                             8
                                                                    Case 3:19-cv-08180-SMB Document 1 Filed 06/17/19 Page 9 of 12




                                                               1          79.    Because of Tony Schwartzkopf’s perceived protected activity, GEO took
                                                               2   negative employment actions against him including putting him on admin leave and
                                                               3   terminating him.
                                                               4          80.    GEO’s conduct constitutes unlawful retaliation against Tony Schwartzkopf.
                                                               5          81.    Because of GEO’s unlawful actions, Tony Schwartzkopf has been
                                                               6   damaged.
                                                               7          82.    As a proximate result of GEO’s violation of the ADA as stated in this
                                                               8   Complaint, Tony Schwartzkopf has suffered substantial losses, including loss of earnings.
                                                               9          83.    As a proximate result of GEO’s violations of the ADA as stated in this
                                                              10   Complaint, Tony Schwartzkopf has suffered impairment and damage to her good name
                                                              11   and reputation.
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12          84.    As a proximate result of GEO’s violations of the ADA as stated in this
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13   Complaint, Tony Schwartzkopf suffered embarrassment, humiliation and anguish, and
                                                              14   other incidental and consequential damages and expenses.
                                                              15          85.    The discriminatory and retaliatory conduct of GEO was outrageous and
                                                              16   malicious, was intended to injure Tony Schwartzkopf, and was done with reckless
                                                              17   indifference to Tony Schwartzkopf’s protected civil rights, entitling Tony Schwartzkopf
                                                              18   to an award of punitive damages.
                                                              19                THIRD-PARTY RETALIATION IN VIOLATION OF THE
                                                              20                         PREGNANCY DISCRIMINATION ACT
                                                              21          86.    Tony Schwartzkopf realleges each allegation set forth in this Complaint and
                                                              22   incorporates them here by reference.
                                                              23          87.    Title VII and the PDA prohibits retaliation against someone so closely
                                                              24   related to or associated with the person exercising his or her statutory rights that it would
                                                              25   discourage that person from pursuing those rights.
                                                              26          88.    Retaliation against a close relative of an individual who opposed
                                                              27   discrimination can be challenged by both the individual who engaged in protected activity
                                                              28   and the relative, where both are employees.

                                                                                                             9
                                                                    Case 3:19-cv-08180-SMB Document 1 Filed 06/17/19 Page 10 of 12




                                                               1          89.    Ms. Schwartzkopf took protected activity including but not limited to
                                                               2   appealing her demotion, complaining about her demotion, filing the “First Kristin
                                                               3   Schwartzkopf EEOC Charge”, and reporting the discriminatory and retaliatory act of her
                                                               4   desk being moved and that she believed she was being discriminated and retaliated
                                                               5   against due to her pregnancy.
                                                               6          90.    Tony Schwartzkopf falls within the zone of interests protected by Title VII;
                                                               7   he is a “person aggrieved” with standing to sue GEO under Title VII based on the
                                                               8   protected activity of his wife, Ms. Schwartzkopf.
                                                               9          91.    Because of Ms. Schwartzkopf’s protected activity, GEO took negative
                                                              10   employment actions against Tony Schwartzkopf including putting him on admin leave
                                                              11   and terminating him.
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12          92.    Also, GEO perceived that Tony Schwartzkopf was engaged in protected
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13   activity by allegedly taking a photo of his wife’s desk after she alleged it was moved and
                                                              14   that such conduct was discriminatory and retaliatory against her.
                                                              15          93.    Because of Tony Schwartzkopf’s perceived protected activity, GEO took
                                                              16   negative employment actions against him including putting him on admin leave and
                                                              17   terminating him.
                                                              18          94.    GEO’s conduct constitutes unlawful retaliation against Tony Schwartzkopf
                                                              19   under the PDA.
                                                              20          95.    Because of GEO’s unlawful actions as stated in this Complaint, Tony
                                                              21   Schwartzkopf has been damaged.
                                                              22          96.    As a proximate result of GEO’s violations of the PDA as stated in this
                                                              23   Complaint, Tony Schwartzkopf has suffered substantial losses, including loss of earnings.
                                                              24          97.    As a proximate result of GEO’s violations of the PDA as stated in this
                                                              25   Complaint, Tony Schwartzkopf has suffered impairment and damage to his good name
                                                              26   and reputation.
                                                              27          98.    As a proximate result of GEO’s violations of the PDA as stated in this
                                                              28   Complaint, Tony Schwartzkopf suffered embarrassment, humiliation and anguish, and

                                                                                                            10
                                                                    Case 3:19-cv-08180-SMB Document 1 Filed 06/17/19 Page 11 of 12




                                                               1   other incidental and consequential damages and expenses.
                                                               2          99.     The discriminatory and retaliatory conduct of GEO was outrageous and
                                                               3   malicious, was intended to injure Tony Schwartzkopf, and was done with reckless
                                                               4   indifference to Tony Schwartzkopf’s protected civil rights, entitling Tony Schwartzkopf
                                                               5   to an award of punitive damages.
                                                               6                                       JURY DEMAND
                                                               7          100.    Tony Schwartzkopf requests trial by jury in this action.
                                                               8          WHEREFORE, Tony Schwartzkopf requests that the Court enter a judgment in
                                                               9   his favor against GEO as follows:
                                                              10          A.      For an award of Tony Schwartzkopf’s damages for loss of wages, benefits,
                                                              11   and promotional opportunities, including an award of back pay and front pay for all lost
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12   salary and benefits.
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13          B.      For an award of damages to compensate Tony Schwartzkopf for mental
                                                              14   anguish, humiliation, embarrassment, and emotional injury.
                                                              15          C.      For all other damages permissible under the ADA and PDA.
                                                              16          D.      For an order enjoining GEO from engaging in the unlawful employment
                                                              17   practices to which it subjected Tony Schwartzkopf, and other remedial action as may be
                                                              18   appropriate, which may include, but is not limited to, reinstatement of Tony
                                                              19   Schwartzkopf with back pay, and any other equitable relief as the court deems
                                                              20   appropriate.
                                                              21          E.      For an award of punitive damages.
                                                              22          F.      For an award of reasonable attorneys’ fees and the costs of this action.
                                                              23          G.      For any other and further relief as this Court may deem just and proper.
                                                              24          DATED: June 17, 2019.
                                                              25                                            MOLEVER CONELLY PLLC
                                                              26
                                                                                                            By:     s/ Chad Conelly / 022394
                                                              27                                               Chad Conelly
                                                                                                               Attorneys for Plaintiff
                                                              28

                                                                                                             11
                                                                    Case 3:19-cv-08180-SMB Document 1 Filed 06/17/19 Page 12 of 12




                                                               1                               CERTIFICATE OF FILING
                                                               2 I certify that on June 17, 2019, I electronically filed this document with the Clerk’s Office
                                                               3 using the CM/ECF System for filing.

                                                               4   By:   s/ Chad Conelly
                                                               5

                                                               6

                                                               7

                                                               8

                                                               9

                                                              10

                                                              11
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13

                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                           12
